EXHIBIT 10.5




COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION
2017 INCENTIVE AWARD PLAN


STOCK OPTION GRANT NOTICE AND
STOCK OPTION AGREEMENT


Cognizant Technology Solutions Corporation, a Delaware corporation (the
“Company”), pursuant to its 2017 Incentive Award Plan, as amended from time to
time (the “Plan”), hereby grants to the holder listed below (“Participant”) an
option to purchase the number of Shares set forth below (the “Option”). The
Option is subject to the terms and conditions set forth in this Stock Option
Grant Notice (the “Grant Notice”), the Stock Option Agreement attached hereto as
Exhibit A (the “Agreement”) and the Plan, each of which is incorporated herein
by reference. Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Grant Notice and the Agreement.
Participant: 
 
Grant Date:
 
Exercise Price Per Share:
 
Total Exercise Price:
 
Total Number of Shares Subject to Option:
 
Expiration Date:
 
Type of Option:
 
Vesting Schedule:
 



To accept the Option, Participant shall log into Participant’s online brokerage
account established at the Company-designated brokerage firm for Participant’s
awards under the Plan and follow the procedure set forth on the brokerage firm’s
website to accept the terms of this award. In addition, Participant shall cause
his or her spouse, civil union partner or registered domestic partner, if any,
to execute the spousal consent on such website. Currently, the
Company-designated brokerage firm is E*TRADE and the applicable website is
www.etrade.com.
If Participant fails to follow the procedure set forth in the preceding
paragraph, and does not notify the Company within thirty (30) days following the
Grant Date that Participant does not wish to accept the Option, then Participant
will be deemed to have accepted the Option, and agreed to be bound by the terms
of the Plan, this Grant Notice and the Agreement.
By Participant’s signature below, Participant agrees to be bound by the terms
and conditions of the Plan, the Agreement and the Grant Notice. Participant has
reviewed the Agreement, the Plan and the Grant Notice in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing the Grant
Notice and fully understands all provisions of the Grant Notice, the Agreement
and the Plan. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan, the Grant Notice or the Agreement.
COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION
 
By:
 
 
 
Print Name:
 
 
 
Title:
 
 
 














--------------------------------------------------------------------------------






EXHIBIT A
TO STOCK OPTION GRANT NOTICE
STOCK OPTION AGREEMENT
Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant an Option under the Plan to purchase the number of
Shares set forth in the Grant Notice.
ARTICLE I.
GENERAL
1.1    Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan or the Grant Notice. For purposes of
this Agreement,
(a)    “Cause” shall mean, in the absence of any “Cause” definition in any other
agreement incorporated by reference into this Agreement, (i) Participant’s
continuing failure to perform the duties and functions assigned or delegated to
Participant by a Company Group Member; (ii) Participant’s failure to observe the
material policies of the Company Group for Employees, Non-Employee Directors or
Consultants, as applicable; (iii) Participant’s commission of any felony; or
(iv) Participant’s commission of any misdemeanor involving moral turpitude.
(b)    “Company Group” shall mean the Company and its Subsidiaries.
(c)    “Company Group Member” shall mean each member of the Company Group.
(d)    “Permanent Disability” shall mean the inability of Participant to engage
in any substantial gainful activity be reason of any medically determinable
physical or mental impairment expected to result in death or to be of continuous
duration of twelve (12) months or more. The determination of whether a Permanent
Disability has occurred with respect to Participant shall be made by the
Administrator based upon such medical or other evidence as it may deem necessary
and appropriate, and such determination shall be conclusive and binding upon
Participant.
1.2    Incorporation of Terms of Plan. The Option is subject to the terms and
conditions set forth in this Agreement and the Plan, each of which is
incorporated herein by reference. In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan shall control.
ARTICLE II.
GRANT OF OPTION
2.1    Grant of Option. In consideration of Participant’s past and/or continued
employment with or service to any Company Group Member and for other good and
valuable consideration, effective as of the grant date set forth in the Grant
Notice (the “Grant Date”), the Company has granted to Participant the Option to
purchase any part or all of an aggregate number of Shares set forth in the Grant
Notice, upon the terms and conditions set forth in the Grant Notice, the Plan
and this Agreement, subject to adjustment as provided in Section 13.2 of the
Plan.
2.2    Exercise Price. The exercise price per Share of the Shares subject to the
Option (the “Exercise Price”) shall be as set forth in the Grant Notice.
2.3    Consideration to the Company. In consideration of the grant of the Option
by the Company, Participant agrees to render faithful and efficient services to
any Company Group Member. Nothing in the Plan, the Grant Notice or this
Agreement shall confer upon Participant any right to continue in the employ or
service of any Company Group Member or shall interfere with or restrict in any
way the rights of the Company Group, which rights are hereby expressly reserved,
to discharge or terminate the services of Participant at any time for any reason
whatsoever, with or without


A-1









--------------------------------------------------------------------------------





Cause, except to the extent expressly provided otherwise in a written agreement
between any Company Group Member and Participant.
ARTICLE III.
PERIOD OF EXERCISABILITY
3.1    Commencement of Exercisability.
(a)    Subject to Participant’s continued employment with or service to a
Company Group Member on each applicable vesting date and subject to Sections
3.2, 3.3, 5.9 and 5.16 hereof, the Option shall become vested and exercisable in
such amounts and at such times as are set forth in the Grant Notice.
(b)    Unless otherwise determined by the Administrator or as set forth in a
written agreement between Participant and the Company, any portion of the Option
that has not become vested and exercisable on or prior to the date of
Participant’s Termination of Service (including, without limitation, pursuant to
any employment or similar agreement by and between Participant and the Company)
shall be forfeited on the date of Participant’s Termination of Service and shall
not thereafter become vested or exercisable.
3.2    Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
that becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof. Once the Option becomes unexercisable,
it shall be forfeited immediately.
3.3    Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:
(a)    The expiration date set forth in the Grant Notice;
(b)    Except as the Administrator may otherwise approve, the expiration of one
(1) year from the date of Participant’s Termination of Service by reason of
Participant’s death or Permanent Disability;
(c)    Except as the Administrator may otherwise approve, upon Participant’s
Termination of Service for Cause; or
(d)    Except as the Administrator may otherwise approve, in the event of
Participant’s Termination of Service for any other reason, the expiration of
three (3) months from the date of Participant’s Termination of Service.
3.4    Tax Withholding. Notwithstanding any other provision of this Agreement:
(a)    The Company Group has the authority to deduct or withhold, or require
Participant to remit to the applicable Company Group Member, an amount
sufficient to satisfy any applicable federal, state, local and foreign taxes
(including the employee portion of any FICA obligation) required by Applicable
Law to be withheld with respect to any taxable event arising pursuant to this
Agreement. The Company Group may withhold or Participant may make such payment
in one or more of the forms specified below:
(i)    by cash or check made payable to the Company Group Member with respect to
which the withholding obligation arises;
(ii)    by the deduction of such amount from other compensation payable to
Participant;
(iii)    with respect to any withholding taxes arising in connection with the
exercise of the Option, until such time as the Company provides Participant with
written or electronic notice that such method of withholding taxes is not
permitted, by withholding a net number of Shares issuable upon the exercise of
the Option


A-2









--------------------------------------------------------------------------------





having a then current Fair Market Value not exceeding the amount necessary to
satisfy the withholding obligation of the Company Group based on the maximum
statutory withholding rates in Participant’s applicable jurisdictions for
federal, state, local and foreign income tax and payroll tax purposes that are
applicable to such taxable income;
(iv)    with respect to any withholding taxes arising in connection with the
exercise of the Option, with the consent of the Administrator, by tendering to
the Company vested Shares held for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
then current Fair Market Value not exceeding the amount necessary to satisfy the
withholding obligation of the Company Group based on the maximum statutory
withholding rates in Participant’s applicable jurisdictions for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such taxable income;
(v)    with respect to any withholding taxes arising in connection with the
exercise of the Option, through the delivery of a notice that Participant has
placed a market sell order with a broker acceptable to the Company with respect
to Shares then issuable to Participant pursuant to the Option, and that the
broker has been directed to pay a sufficient portion of the net proceeds of the
sale to the Company Group Member with respect to which the withholding
obligation arises in satisfaction of such withholding taxes; provided that
payment of such proceeds is then made to the applicable Company Group Member at
such time as may be required by the Administrator, but in any event not later
than the settlement of such sale; or
(vi)    in any combination of the foregoing.
(b)    With respect to any withholding taxes arising in connection with the
Option, in the event Participant fails to provide timely payment of all sums
required pursuant to Section 3.4(a), the Company shall have the right and
option, but not the obligation, to treat such failure as an election by
Participant to satisfy all or any portion of Participant’s required payment
obligation pursuant to Section 3.4(a)(ii) or Section 3.4(a)(iii) above, or any
combination of the foregoing as the Company may determine to be appropriate. The
Company shall not be obligated to deliver any certificate representing Shares
issuable with respect to the exercise of the Option to, or to cause any such
Shares to be held in book-entry form by, Participant or his or her legal
representative unless and until Participant or his or her legal representative
shall have paid or otherwise satisfied in full the amount of all federal, state,
local and foreign taxes applicable with respect to the taxable income of
Participant resulting from the exercise of the Option or any other taxable event
related to the Option.
(c)    In the event any tax withholding obligation arising in connection with
the Option will be satisfied under Section 3.4(a)(iii), then the Company may
elect to instruct any brokerage firm determined acceptable to the Company for
such purpose to sell on Participant’s behalf a whole number of Shares from those
Shares then issuable upon the exercise of the Option as the Company determines
to be appropriate to generate cash proceeds sufficient to satisfy the tax
withholding obligation and to remit the proceeds of such sale to the Company
Group Member with respect to which the withholding obligation arises.
Participant’s acceptance of this Option constitutes Participant’s instruction
and authorization to the Company and such brokerage firm to complete the
transactions described in this Section 3.4(c), including the transactions
described in the previous sentence, as applicable. The Company may refuse to
issue any Shares to Participant until the foregoing tax withholding obligations
are satisfied, provided that no payment shall be delayed under this Section
3.4(c) if such delay will result in a violation of Section 409A.
(d)    Participant is ultimately liable and responsible for, and, to the extent
permitted by Applicable Law, agrees to indemnify and keep indemnified the
Company Group from, all taxes and social security or national insurance
contributions owed in connection with the Option (including the grant or
exercise of the Option or the acquisition or disposal of any Shares), regardless
of any action any Company Group Member takes with respect to any tax withholding
obligations that arise in connection with the Option. Participant shall pay any
taxes or other amounts that are required by the laws of a jurisdiction in which
Participant is subject to taxation to be paid by the Company Group with respect
to the grant, vesting or settlement of this Award or the issuance of Shares
thereunder, to the extent those taxes or other amounts are permitted to be
passed through to the Participant under Applicable Law. No Company Group Member
makes any representation or undertaking regarding the treatment of any tax
withholding in connection with the awarding, vesting or exercise of the Option
or the subsequent sale of Shares. The Company Group does not commit and is under
no obligation to structure the Option to reduce or eliminate Participant’s tax
liability.


A-3









--------------------------------------------------------------------------------





ARTICLE IV.
EXCERCISE OF OPTION
4.1    Person Eligible to Exercise. During the lifetime of Participant, only
Participant may exercise the Option or any portion thereof. After the death of
Participant, any exercisable portion of the Option may, prior to the time when
the Option becomes unexercisable under Section 3.3 hereof, be exercised by
Participant’s personal representative or by any person empowered to do so under
the deceased Participant’s will or under the then Applicable Laws of descent and
distribution.
4.2    Partial Exercise. Subject to Section 5.2, any exercisable portion of the
Option or the entire Option, if then wholly exercisable, may be exercised in
whole or in part at any time prior to the time when the Option or portion
thereof becomes unexercisable under Section 3.3 hereof.
4.3    Manner of Exercise. The Option, or any exercisable portion thereof, may
be exercised solely by delivery to the Secretary of the Company (or any third
party administrator or other person designated by the Company), during regular
business hours, of all of the following prior to the time when the Option or
such portion thereof becomes unexercisable under Section 3.3 hereof.
(a)    An exercise notice in a form specified by the Administrator, stating that
the Option or portion thereof is thereby exercised, such notice complying with
all applicable rules established by the Administrator;
(b)    The receipt by the Company of full payment for the Shares with respect to
which the Option or portion thereof is exercised, in such form of consideration
permitted under Section 4.4 hereof that is acceptable to the Administrator;
(c)    The payment of any applicable withholding tax in accordance with
Section 3.4;
(d)    Any other written representations or documents as may be required in the
Administrator’s sole discretion to effect compliance with Applicable Law; and
(e)    In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than Participant, appropriate
proof of the right of such person or persons to exercise the Option.
Notwithstanding any of the foregoing, the Administrator shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.
4.4    Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of Participant:
(a)    Cash or check;
(b)    With the consent of the Administrator, surrender of vested Shares
(including, without limitation, Shares otherwise issuable upon exercise of the
Option) held for such period of time as may be required by the Administrator in
order to avoid adverse accounting consequences and having a Fair Market Value on
the date of delivery equal to the aggregate Exercise Price of the Option or
exercised portion thereof;
(c)    Through the delivery of a notice that Participant has placed a market
sell order with a broker acceptable to the Company with respect to Shares then
issuable upon exercise of the Option, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Exercise Price; provided that payment of such proceeds is
then made to the Company at such time as may be required by the Administrator,
but in any event not later than the settlement of such sale; or


A-4









--------------------------------------------------------------------------------





(d)    Any other form of legal consideration acceptable to the Administrator.
4.5    Conditions to Issuance of Shares. The Company shall not be required to
issue or deliver Shares purchased upon the exercise of the Option or portion
thereof prior to fulfillment of all of the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such Shares
are then listed, (b) the completion of any registration or other qualification
of such Shares under any state or federal law or under rulings or regulations of
the Securities and Exchange Commission or other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable, (c) the obtaining of any approval or other clearance from any state
or federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable, (d) the receipt by the
Company of full payment for such Shares, which may be in one or more of the
forms of consideration permitted under Section 4.4 hereof, and (e) the receipt
of full payment of any applicable withholding tax in accordance with Section 3.4
by the Company Group Member with respect to which the applicable withholding
obligation arises.
4.6    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares purchasable upon the
exercise of any part of the Option unless and until certificates representing
such Shares (which may be in book-entry form) will have been issued and recorded
on the records of the Company or its transfer agents or registrars and delivered
to Participant (including through electronic delivery to a brokerage account).
No adjustment will be made for a dividend or other right for which the record
date is prior to the date of such issuance, recordation and delivery, except as
provided in Section 13.2 of the Plan. Except as otherwise provided herein, after
such issuance, recordation and delivery, Participant will have all the rights of
a stockholder of the Company with respect to such Shares, including, without
limitation, the right to receipt of dividends and distributions on such Shares.
ARTICLE V.
OTHER PROVISIONS
5.1    Administration. The Administrator shall have the power to interpret the
Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules. All actions taken and all interpretations and determinations made by
the Administrator will be final and binding upon Participant, the Company and
all other interested persons. To the extent allowable pursuant to Applicable
Law, no member of the Committee or the Board will be personally liable for any
action, determination or interpretation made with respect to the Plan, the Grant
Notice or this Agreement.
5.2    Whole Shares. The Option may only be exercised for whole Shares.
5.3    Option Not Transferable. Subject to Section 4.1 hereof, the Option may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution, unless and until the Shares underlying
the Option have been issued, and all restrictions applicable to such Shares have
lapsed. In addition, the Option and the Shares may not be hedged, including
(without limitation) any short sale or any acquisition or disposition of any put
or call option or other instrument tied to the value of the Option. Neither the
Option nor any interest or right therein or part thereof shall be liable for the
debts, contracts or engagements of Participant or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence. Notwithstanding the foregoing, with the consent of
the Administrator, if the Option is a Non-Qualified Stock Option, it may be
transferred to Permitted Transferees pursuant to any conditions and procedures
the Administrator may require; provided that the Options may not be transferred
for value or consideration. Participant may direct the Company to record the
ownership of any Shares subject to the Option which in fact are issued in
connection with the exercise of the Option hereunder in the name of a revocable
living trust established for the exclusive benefit of Participant or


A-5









--------------------------------------------------------------------------------





Participant and his or her spouse. Participant may make such a beneficiary
designation or ownership directive at any time by filing the appropriate form
with the Administrator.
5.4    Adjustments. The Administrator may accelerate the vesting of all or a
portion of the Option in such circumstances as it, in its sole discretion, may
determine. Participant acknowledges that the Option is subject to adjustment,
modification and termination in certain events as provided in this Agreement and
the Plan, including Section 13.2 of the Plan.
5.5    Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be delivered electronically through the
procedure set forth on the website maintained by the Company-designated
brokerage firm for Awards under the Plan or in writing and addressed to the
Company at its principal corporate offices. Any notice required to be given or
delivered to Participant shall be delivered electronically or in writing
addressed to Participant at the most recent address on file with the Company for
Participant. All notices shall be deemed effective upon personal or electronic
delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.
5.6    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
5.7    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
5.8    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws, including, without limitation, the
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to Applicable
Law. To the extent permitted by Applicable Law, the Plan, the Grant Notice and
this Agreement shall be deemed amended to the extent necessary to conform to
Applicable Law.
5.9    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Option in any material way without the prior written
consent of Participant.
5.10    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 5.3 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
5.11    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option, the Grant Notice and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by Applicable Law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.
5.12    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of any Company Group Member or shall interfere with or
restrict in any way the rights of the Company Group, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between a Company Group
Member and Participant.


A-6









--------------------------------------------------------------------------------





5.13    Acknowledgment of Nature of Plan and Option. In accepting this Option,
Participant acknowledges that:
(a)    the award of the Option (and the Shares subject to the Option) the
Company is making under the Plan is unilateral and discretionary and will not
give rise to any future obligation on the Company to make further Awards under
the Plan to Participant;
(b)    for labor law purposes, subject to Applicable Law, the Option and the
Shares subject to the Option are not part of normal or expected wages or salary
for any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, holiday pay, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for any Company Group Member or any
affiliate thereof;
(c)    Participant is voluntarily participating in the Plan;
(d)    the Option and the Shares subject to the Option are not intended to
replace any pension rights or compensation;
(e)    neither the Option nor any provision of this Agreement, the Plan or the
policies adopted pursuant to the Plan confer upon Participant any right with
respect to employment or continuation of current employment and shall not be
interpreted to form an employment contract or relationship with any Company
Group Member or any affiliate thereof, and any modification of the Plan or the
Agreement or its termination shall not constitute a change or impairment of the
terms and conditions of employment;
(f)    if the underlying Shares do not increase in value, the Option will have
no value;
(g)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty. If Participant exercises the Option and obtains
Shares, the value of the Shares acquired upon exercise may increase or decrease
in value, even below the Exercise Price; and
(h)    in consideration of the grant of the Option hereunder, no claim or
entitlement to compensation or damages arises from termination of the Option,
and no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from termination of Participant’s employment
by any Company Group Member or any affiliate thereof (for any reason whatsoever
and whether or not in breach of local labor laws) and Participant irrevocably
releases each Company Group Member from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, Participant shall be deemed irrevocably to have
waived Participant’s entitlement to pursue such claim.
5.14    Consent to Personal Data Processing and Transfer. By acceptance of this
Option, Participant acknowledges and consents to the collection, use, processing
and transfer of personal data as described below. The Company Group holds
certain personal information, including Participant’s name, home address and
telephone number, date of birth, social security number or other employee tax
identification number, employment history and status, salary, nationality, job
title, and any equity compensation grants or Shares awarded, cancelled,
purchased, vested, unvested or outstanding in Participant’s favor, for the
purpose of managing and administering the Plan (“Data”). Participant is aware
that providing the Company with Participant’s Data is necessary for the
performance of this Agreement and that Participant’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect Participant’s ability to participate in the Plan. The
Company Group will transfer Data to third parties in the course of its or their
business, including for the purpose of assisting the Company in the
implementation, administration and management of the Plan. However, from time to
time and without notice, the Company Group may retain additional or different
third parties for any of the purposes mentioned. The Company Group may also make
Data available to public authorities where required under Applicable Law. Such
recipients may be located in the jurisdiction which Participant is based or
elsewhere in the world, which Participant separately and expressly consents to,
accepting that outside the jurisdiction which Participant is based, data
protection laws may not be as protective as within. Participant hereby
authorizes the Company Group and all such third parties to receive,


A-7









--------------------------------------------------------------------------------





possess, use, retain, process and transfer Data, in electronic or other form, in
the course of the Company Group’s business, including for the purposes of
implementing, administering and managing participation in the Plan, and
including any requisite transfer of such Data as may be required for the
administration of the Plan on behalf of Participant to a third party to whom
Participant may have elected to have payment made pursuant to the Plan.
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of Data by contacting Participant’s local
human resources representative. Participant may, at any time, review Data,
require any necessary amendments to it or withdraw the consent herein in writing
by contacting the Company through its local human resources representative;
however, withdrawing the consent may affect Participant’s ability to participate
in the Plan and receive the benefits intended by this Option. Data will only be
held as long as necessary to implement, administer and manage Participant’s
participation in the Plan and any subsequent claims or rights.
5.15    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.
5.16    Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A. However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.
5.17    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the right
to receive Shares as a general unsecured creditor with respect to the Option, as
and when exercised pursuant to the terms hereof.
5.18    Broker-Assisted Sales. In the event of any broker-assisted sale of
Shares in connection with the payment of withholding taxes as provided in
Section 3.4(a)(v) or Section 3.4(c) or the payment of the Exercise Price as
provided in Section 4.4(c): (a) any Shares to be sold through a broker-assisted
sale will be sold on the day the tax withholding obligation or exercise of the
Option, as applicable, occurs or arises, or as soon thereafter as practicable;
(b) such Shares may be sold as part of a block trade with other participants in
the Plan in which all participants receive an average price; (c) Participant
will be responsible for all broker’s fees and other costs of sale, and
Participant agrees to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to any such sale; (d) to the extent the
proceeds of such sale exceed the applicable tax withholding obligation or
Exercise Price, the Company agrees to pay such excess in cash to Participant as
soon as reasonably practicable; (e) Participant acknowledges that the Company or
its designee is under no obligation to arrange for such sale at any particular
price, and that the proceeds of any such sale may not be sufficient to satisfy
the applicable tax withholding obligation or Exercise Price; and (f) in the
event the proceeds of such sale are insufficient to satisfy the applicable tax
withholding obligation, Participant agrees to pay immediately upon demand to the
Company Group Member with respect to which the withholding obligation arises an
amount in cash sufficient to satisfy any remaining portion of the applicable
Company Group Member’s withholding obligation.
5.19    Incentive Stock Options. Participant acknowledges that to the extent the
aggregate Fair Market Value of Shares (determined as of the time the option with
respect to the Shares is granted) with respect to which Incentive Stock Options,
including this Option (if applicable), are exercisable for the first time by
Participant during any calendar year exceeds $100,000 or if for any other reason
such Incentive Stock Options do not qualify or cease to qualify for treatment as
“incentive stock options” under Section 422 of the Code, such Incentive Stock
Options shall be treated as Non-Qualified Stock Options. Participant further
acknowledges that the rule set forth in the preceding sentence shall be applied
by taking the Option and other stock options into account in the order in which
they were granted, as determined under Section 422(d) of the Code and the
Treasury Regulations thereunder. Participant also acknowledges


A-8









--------------------------------------------------------------------------------





that an Incentive Stock Option exercised more than three (3) months after
Participant’s Termination of Service, other than by reason of death or
disability, will be taxed as a Non-Qualified Stock Option.
5.20    Notification of Disposition. If this Option is designated as an
Incentive Stock Option, Participant shall give prompt written notice to the
Company of any disposition or other transfer of any Shares acquired under this
Agreement if such disposition or transfer is made (a) within two (2) years from
the Grant Date or (b) within one (1) year after the transfer of such Shares to
Participant. Such notice shall specify the date of such disposition or other
transfer and the amount realized, in cash, other property, assumption of
indebtedness or other consideration, by Participant in such disposition or other
transfer.
* * *


A-9







